Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered December 9, 1997, which, in an action by pro se plaintiff prisoner against defendants City and municipal hospital corporation for inadequate medical care, commenced prior to completion of plaintiffs General Municipal Law § 50-h hearing pursuant to stipulation, insofar as appealable, denied what was deemed to be a motion by plaintiff to renew an order, entered February 10,1997, denying plaintiff’s motion for summary judgment and granting defendants’ cross motion to dismiss the action with prejudice, unanimously affirmed, without costs.
Plaintiff’s motion to renew was properly denied for failure to present any new facts that could not have been adduced on the prior motion. In any event, were we to grant renewal and review the merits, we would dismiss the action for the same reasons as did the motion court, namely, plaintiff’s failure to reschedule or appear for a section 50-h hearing after being given numerous extensions and opportunities to do so (see, Bailey v New York City Health & Hosps. Corp., 191 AD2d 606, citing Best v City of New York, 97 AD2d 389, affd 61 NY2d 847). Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.